Citation Nr: 9916194	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-43 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertensive and 
arteriosclerotic heart disease with anginal syndrome, status 
post coronary artery bypass surgery, currently evaluated 60 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from July 1961 to August 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) St. 
Petersburg Regional Office (RO) October 1991 rating decision 
which denied a rating in excess of 30 percent for his 
service-connected heart disability.  In July 1993 the RO 
granted an increased evaluation of 60 percent.  In view of AB 
v. Brown, 6 Vet. App. 35, 38 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  In February 1997, the case was remanded to the RO 
for additional development of the evidence.

At his December 1992 RO hearing during the pendency of appeal 
regarding the issue listed on the tile page above, the 
veteran raised a claim of temporary total disability rating 
for his service-connected heart disease following 
hospitalization and bypass surgery in May 1990.  A rating 
decision wherein the RO denied that claim was issued in July 
1993; a supplemental statement of the case, listing as an 
issue on appeal entitlement to 100 percent rating based on 
coronary artery bypass surgery in May 1990 was issued in 
August 1993 and mailed with an enclosure letter to the 
veteran's address of record on August 5, 1993.  In the 
enclosure letter, the veteran was informed that he was 
required to file substantive appeal with regard to any issues 
listed in the supplemental statement of the case for which an 
appeal was not previously filed; he had to perfect his appeal 
by filing VA Form 9 within 60 days of the August 5, 1993 
notification letter (or within 1 year after the July 1993 RO 
rating decision).  As he did not file a timely appeal with 
regard to that issue, it is not currently in appellate status 
before the Board.  38 U.S.C.A. § 7105 (West 1991).



FINDING OF FACT

The veteran's heart disease, diagnosed as coronary artery 
disease (status post double bypass surgery) and hypertensive 
heart disease, is currently manifested by occasional minor 
chest discomfort which is relieved by rest and which does not 
require the use of nitroglycerin medication; he works daily 
and remains relatively asymptomatic at a relatively low level 
of activity; he is able to enjoy a workload of 3 to 5 METs 
(metabolic equivalents) without undue symptomatology; there 
is no evidence of exercise-induced left ventricular 
dysfunction or congestive heart failure.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for service-connected heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7007 (as in effect prior to and after 
January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected heart 
disease has increased in severity.  Proscelle v. Derwinski, 
1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  
Once determined that a claim is well grounded, VA has a 
statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  

As indicated above, the case was remanded in February 1997 
for additional development of the evidence.  The Board is 
cognizant of the recent holding of the U.S. Court of Appeals 
for Veterans Claims (Court) in Stegall v. West, 11 Vet. 
App. 268 (1998), that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Based on a careful review of the post-
remand record, the Board is of the opinion that the February 
1997 remand orders were fully satisfied and another remand of 
this case is unwarranted, notwithstanding the veteran's 
representative's May 1999 argument to the contrary.  

Specifically, the representative argued that the RO did not 
address applicability of the provisions of 38 C.F.R. 
§ 3.321(b)(1) to the veteran's increased rating claim.  
However, in the February 1999 supplemental statement of the 
case, the RO listed the criteria which must be met in order 
for a service-connected disability to be assigned an 
extraschedular rating under § 3.321(b)(1); no evidence of an 
exceptional disability picture was suggested on VA 
cardiovascular examination in March 1998, by the veteran's 
physician (Dr. Pearce) in October 1998, or otherwise shown by 
the record.  The Board believes that its February 1997 remand 
was satisfied under the circumstances in this case as 
applicability of 38 C.F.R. § 3.321(b)(1) is not evident.

Moreover, the veteran's representative suggested that recent 
amendments to the rating criteria for rating disabilities of 
the cardiovascular system, effective January 12, 1998, were 
not addressed by the RO in the February 1999 supplemental 
statement of the case, that the Diagnostic Code under which 
the veteran's heart disease is evaluated was changed by the 
RO in February 1999 without any explanation, and that the 
issue on appeal was misstated by the RO at that time.  

A careful review of the record shows that the 
representative's argument is without merit, and another 
remand of this case is wholly unwarranted.  Specifically, the 
issue on appeal was listed in February 1999 (and considered 
according to the appropriate criteria) as evaluation of the 
service-connected heart disease, currently rated 60 percent 
disabling; the pertinent rating criteria in effect on January 
12, 1998 were in fact considered by the RO in February 1999.  

Finally, although the rating of the veteran's service-
connected heart disability in January 1999 was considered 
under the criteria of Diagnostic Code 7007 (hypertensive 
heart disease) rather than under Code 7005 (arteriosclerotic 
heart disease (coronary artery disease)), the rating criteria 
under both Codes are identical as in effect on January 12, 
1998; the RO determined that evaluation of the veteran's 
heart disability under the criteria in effect prior to 
January 12, 1998 was more advantageous to him.  Based on the 
foregoing, the Board is satisfied that the duty to assist has 
been met in this case.

General Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


Factual Background

Historically, service connection for hypertensive and 
arteriosclerotic heart disease with anginal syndrome was 
granted by the RO in March 1984, and a 30 percent rating was 
assigned under Diagnostic Code 7007 (hypertensive heart 
disease).  

That decision was based on the veteran's service medical 
records showing in-service onset of hypertension requiring 
the use of medication.  On VA cardiovascular examination in 
November 1984, he reported symptoms of recurrent chest 
tightness and lightheadedness; on examination, essential 
hypertension and hypertensive and arteriosclerotic heart 
disease with left ventricular hypertrophy, anginal syndrome 
(Class II-B) were diagnosed.

On VA medical examination in March 1986, the veteran 
indicated that he experienced some discomfort in the sternum 
but denied stress- or exercise-pain.  On examination, the 
neck veins were not distended, thyroid was not enlarged, and 
there was no bruit or enlarged glands; heart sounds were good 
and without evidence of murmurs, split sounds, "etc.;" the 
heart was borderline for percussion or auscultation; 
electrocardiograph (EKG) study revealed sinus bradycardia and 
possible left ventricular hypertrophy; chest X-ray showed the 
heart measurements to be within normal limits.  Hypertensive 
cardiac vascular disease was diagnosed.

Medical records from St. Vincent's Medical Center (SVMC) in 
May 1990 reveal that the veteran was hospitalized at that 
facility from May 7 to May 24, 1990 due to coronary artery 
disease and hypertension.  On the day of hospital admission, 
cardiac catheterization was performed which demonstrated 
significant left main coronary artery disease; double 
aortocoronary artery bypass was performed on May 18, 1990; he 
tolerated the procedure satisfactorily, was sent to the 
recovery room in a stable condition, and did not develop 
significant complication during the course of post-operative 
recovery.  

On VA cardiovascular examination in September 1991, the 
veteran reported the medical history pertaining to his heart 
disease and hypertension since active service, noting that 
coronary artery bypass surgery was performed in 1990.  He 
indicated that following the surgery, in August 1990, he 
still felt occasional, not severe, discomfort in the left 
shoulder (which was previously found to represent a symptom 
associated with his coronary artery disease).  Reportedly, he 
did not experience chest tightness, sweating, or typical 
angina-like pains.  


On examination, the neck veins were not distended, thyroid 
was not enlarged, and he had no bruit over the carotid; 
examination of the heart showed good sounds, no evidence of 
murmurs, split sounds, and no major enlargement to percussion 
and auscultation on palpation.  Hypertension, 
arteriosclerosis, and coronary artery disease were diagnosed.  

A January 1992 letter from W. Pearce, M.D., indicates that he 
treated the veteran following his coronary bypass surgery.  
He initially examined him in July 1990 at which time the 
possibility of recurrent angina pectoris was entertained; a 
stress thallium test showed that he may have had anterior 
wall ischemia; cardiac catheterization in September 1990 
showed some narrowing which was not critical of the internal 
mammary artery which was used for bypassing the anterior 
descending coronary artery; a stress Muga test showed a 
compromise in the increase in the ejection fraction, and 
there appeared to be no focal abnormalities.  

Dr. Pearce indicated that the veteran's underlying symptoms 
had not resolved and required ongoing treatment; he continued 
to have evidence of left ventricular hypertrophy both on EKG 
and echocardiogram (ECHO) study secondary to his hypertensive 
cardiovascular disease.

At a December 1992 RO hearing, the veteran testified that, 
since his May 1990 coronary bypass surgery, he experienced 
occasional symptoms of chest pains and angina, noting that he 
received intermittent treatment for his heart condition from 
Dr. Pearce.  He indicated that his condition was stabilized 
but he still had hypertension, limited angina (2 to 3 times 
per week), and carried nitroglycerin medication with him.  He 
testified that he was able to walk a distance of about 3 
miles and did not experience any shortness of breath or other 
related symptoms associated with walking such long distances 
on level surfaces.


In his January 1993 letter to the RO, Dr. Pearce indicated 
that he treated the veteran for his heart disease after his 
May 1990 surgery.  Reportedly, he developed angina pectoris 
and had a positive stress thallium test; he underwent a 
cardiac catheterization showing the presence of disease with 
50 percent internal mammary graft stenosis and patent graft 
to the circumflex, some left ventricular dysfunction and 
hypertrophy in the middle anterior wall, and evidence of 
hypertensive cardiovascular disease with a stress Muga.  
Reportedly, he continued to experience some intermittent 
exercise-induced chest tightness.  

Medical records from SVMC in June 1997 reveal that a stress 
ECHO test was performed at that facility on June 2, 1997 to 
evaluate any segmental wall motion abnormalities.  The test 
results revealed an abnormal echocardiographic response, but 
no chest pain or arrhythmias were provoked on exercise; the 
size and function of the left ventricular were normal at rest 
and no segmental wall motion abnormalities were induced by 
exercise.  

Clinical records from Dr. Pearce, dated from July 1990 to 
January 1998, document intermittent medical treatment 
associated with the veteran's heart disease, as previously 
described in correspondence from Dr. Pearce discussed above.  
Between January 1993 and January 1998, the veteran is shown 
to have undergone intermittent follow-up evaluations showing 
that although his pertinent symptoms had not completely 
resolved, he was doing very well and only occasionally 
experienced symptoms of pain and angina.

On VA cardiovascular examination in March 1998, including the 
examiner's review of the claims file, the veteran indicated 
that he had experienced recurrent chest pains since his 
bypass surgery in 1990 and had undergone 3 catheterizations 
since that time.  Reportedly, he took nitroglycerin tablets 
15 to 20 times per month because of anterior chest discomfort 
but he worked every day and remained relatively asymptomatic 
at a relatively low level of activity.  He indicated that he 
experienced dyspnea on climbing 2 flights of stairs.  

On examination, there were no carotid bifurcation bruits or 
jugular venous distention; the heart was not enlarged and the 
rhythm was regular without any evidence of abnormalities.  
EKG study suggested left atrial enlargement and left 
ventricular hypertrophy, but chest X-ray study did not reveal 
any left ventricular hypertrophy.  Coronary arteriosclerotic 
heart disease with past double coronary artery bypass grafts 
with residual native disease and angina pectoris, and 
idiopathic hypertension with left ventricular hypertrophy by 
EKG and ECHO studies without other obvious end-organ damage 
were diagnosed.  The examiner indicated that the functional 
assessment of the veteran indicated that, from a historical 
standpoint, he is able to enjoy from 3 to 5 METs of activity 
without undue symptomatology.  A June 1997 treadmill test 
indicated a maximum workload of 10 METs but, in October 1995, 
the maximum workload was 13 METs.

Medical records from Dr. Pearce, dated from August 1990 to 
October 1998 and received in November 1998, including records 
from SVMC, document medical treatment which the veteran 
received in association with his heart disease.  In an 
October 1998 letter, Dr. Pearce indicated that he had last 
examined the veteran on October 9, 1998.  He had a history of 
chronic coronary artery disease, hypertensive cardiovascular 
disease, and hypercholesterolemia.  Reportedly, he continued 
to experience occasional minor chest discomfort which is 
relieved by rest and does not require use of nitroglycerine.  
A cardiac catheterization was reportedly performed in June 
1998 which revealed patent bypasses but no evidence of a 
disease that would be amenable to any mechanical 
intervention; he did have a large septal perforator which was 
compromised by tight stenosis of the left main coronary 
artery and a tiny diagonal coronary artery jeopardized by 
severe narrowing of the left anterior descending coronary 
artery; these 2 vessels were not amenable to intervention 
because they could cause him to suffer angina pectoris.

The VA Schedule of Ratings of the Cardiovascular System was 
amended effective January 12, 1998.  See 38 C.F.R. § 4.104.  
The veteran's service-connected heart disease is currently 
evaluated under the rating criteria in effect prior to 
January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 7007, 
hypertensive heart disease, and a 60 percent rating is 
assigned.
The Court has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Marcoux v. Brown, 
10 Vet. App. 3, 6 (1996), citing Karnas, 1 Vet. App. at 313.  

As indicated above, the RO has reviewed the veteran's claim 
under both the old and amended rating criteria applicable to 
the cardiovascular system.  Some of the criteria under the 
old regulations may be more liberal than under the new 
criteria; accordingly, the Board will also consider this case 
under both.

Under the regulations in effect prior to January 12, 1998, a 
60 percent evaluation is warranted for hypertensive heart 
disease under Diagnostic Code 7007 where there is evidence of 
marked enlargement of the heart (confirmed by roentgenogram) 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension, diastolic 120 or more, which may 
later have been reduced, dyspnea on exertion, or more than 
manual labor is precluded.  A 100 percent schedular rating 
will be assigned under the same diagnostic code if there are 
definite signs of congestive failure, more than sedentary 
employment is precluded.

Under the "old" Diagnostic Code 7005, a 60 percent rating 
is warranted for arteriosclerotic heart disease following 
typical history of acute coronary occlusion or thrombosis or 
with history of substantiated repeated anginal attacks, more 
than light manual labor not feasible.  A 100 percent 
disability rating will be assigned under the same diagnostic 
code, after 6 months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment is precluded.

Under both Diagnostic Codes 7005 (coronary artery disease) 
and 7007 (hypertensive heart disease) in effect after January 
12, 1998, a 60 percent rating is warranted if there was more 
than 1 episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  


A 100 percent rating will be assigned for hypertensive heart 
failure where there is evidence of chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

On close review of the veteran's file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 60 percent for his service-connected heart disease 
under either the "old" or "new" criteria of Diagnostic 
Codes 7005 or 7007.  The evidence clearly shows the presence 
of coronary artery and hypertensive heart disease, the 
severity of which required hospitalization and surgical 
intervention in May 1990.  Although some, but not other, 
clinical studies discussed above reveal evidence of left 
ventricular hypertrophy, there is no evidence of left 
ventricular dysfunction.  

The veteran's recovery and overall condition of his heart 
disease is shown to have stabilized over the years since his 
May 1990 surgery but, as discussed above, clearly 
identifiable abnormalities and symptomatology continue to be 
evident to the present day (see recent records from Dr. 
Pearce).  However, the entirety of the evidence shows his 
primary complaints to consist of minor and occasional chest 
tightness and dyspnea after walking up 2 flights of stairs.  
Although he was shown to use nitroglycerin medication after 
exertion in the past (see March 1998 VA cardiovascular 
examination report), he apparently no longer experiences 
symptoms which would require use of nitroglycerine (see Dr. 
Pearce's October 1998 letter).  Moreover, the evidence 
demonstrates that he is able to tolerate a workload of 3 to 5 
METs without undue symptomatology and, in October 1995 and 
June 1997, was able to tolerate workloads of 13 and 10 METs, 
respectively.  Finally, the evidence does not suggest that he 
experiences chronic congestive heart failure or that he is 
precluded from more than sedentary employment.


In view of the foregoing, the Board finds that the entirety 
of the evidence of record clearly does not warrant an 
evaluation of the veteran's service-connected heart disease 
at a rate in excess of 60 percent under the pertinent rating 
criteria in effect prior to or after January 12, 1998, as 
discussed in detail above.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board notes that a claim of an extraschedular rating 
requires consideration in the first instance by the Under 
Secretary for Benefits or Director, Compensation and Pension 
Service and, therefore, the Board does not have jurisdiction 
to address the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 
(1996).  The extraschedular rating criteria under 
§ 3.321(b)(1) were specifically considered by the RO 
subsequent to the February 1997 remand.  However, in the 
February 1999 supplemental statement of the case, the RO 
apparently determined, and the Board concurs, that 
consideration of a rating under 38 C.F.R. § 3.321(b)(1) is 
inappropriate in this case because the veteran's disability 
does not present an unusual disability picture.  

Overall, the evidence shows that he only occasionally 
experiences minor chest discomfort which is relieved by rest 
and does not any longer require use of nitroglycerin 
medication; he is able to walk long distances without 
experiencing any symptoms, everyday work does not cause 
significant symptoms at relatively low level of activity, and 
he is not shown to have required frequent periods of 
hospitalizations due to his heart disease in the recent 
years.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

Entitlement to a rating in excess of 60 percent for 
hypertensive and arteriosclerotic heart disease with anginal 
syndrome, status post coronary artery bypass surgery, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

